DETAILED ACTION
Claims 1-5, 7, 9, 11, 17, 19, 23-26, 29, 30, 33, 34, 36, and 38 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:
In claim 9, line 1, there phrase “both the first” should read as “both of the first”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alwan et al. (US PGPUB 2011/0190667 A1, hereinafter Alwan).

Regarding claim 1, Alwan teaches a gait speed monitoring system (see Fig. 1; see also Abstract; see also [0004], [0033], and [0099], gait monitoring system shown and described), the system comprising: a first motion sensing unit (see [0099], beam breaks at beginning of corridor considered first motion sensing unit); a second motion sensing unit spaced apart from the first sensing unit by a testing distance (see [0099], beam breaks at end of corridor considered second motion sensing unit and spaced from the first sensing unit by the corridor length); and a controller (40) configured to: receive a first signal from the first motion sensing unit when the first motion sensing unit detects motion (see [0099], controller 40 receives signals from first sensor and second sensor to determine the average walking velocity (gait speed)); receive a second signal from the second motion sensing unit when the second motion sensing unit detects motion (see [0099], controller 40 receives signals from first sensor and second sensor to determine the average walking velocity (gait speed)); and calculate a gait speed based at least in part on: the first signal; the second signal; and the testing distance (see [0099], controller 40 receives signals from first sensor and second sensor to determine the average walking velocity (gait speed), wherein the distance between the sensor beams is known or determined as described).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alwan as applied to claim 1 above, and further in view of Ray (US PGPUB 2008/0269644 A1, hereinafter Ray).

Regarding claim 2, Alwan above teaches all of the limitations of claim 1.
Alwan fails to teach a first initiation input configured to cause the first motion sensing unit to begin detecting motion.
Ray teaches a system and method for collection and analysis of athletic and human performance (see Abstract) which includes a gait analysis system (see [0054]) comprising a first initiation input configured to cause the first motion sensing unit to begin detecting motion (see [0079], processor waits to start detecting/receiving data until starting trigger via a sound sensor to detect the starting gun).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Alwan with the first initiation input as described by Ray. This would ensure that access data was not recorded, thereby reducing the required memory of the device necessary.

Allowable Subject Matter
Claims 3-5, 7, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3-5, 7, 9, and 11, Alwan in view of Ray represents the best art of record. However, Alwan in view of Ray fails to encompass all of the limitations of dependent claim 3.
Specifically, Alwan in view of Ray fails to critically teach a second initiation input configured to cause the second motion sensing unit to begin detecting motion.
This critically allows for the system to be activated regardless of the direction of movement through the system.
Hence the best prior art or record fails to teach the invention as set forth in dependent claim 3 and the examiner can find no teachings for a gait speed monitoring system as claimed which specifically includes a second initiation input configured to cause the second motion sensing unit to begin detecting motion, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.

Claims 17, 19, 23-26, and 29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claims 17, 19, 23-26, and 29, Alwan in view of Ray represents the best art of record. However, Alwan in view of Ray fails to encompass all of the limitations of independent claim 17 as best understood by the Examiner.
Regarding claim 17, Alwan teaches a gait speed monitoring system (see Fig. 1; see also Abstract; see also [0004], [0033], and [0099], gait monitoring system shown and described), the system comprising: a first sensing unit comprising a first sensor (see [0099], beam breaks at beginning of corridor considered first motion sensing unit with first sensor); a second sensing unit comprising a second sensor, and spaced apart from the first sensing unit by a testing distance (see [0099], beam breaks at end of corridor considered second motion sensing unit with second sensor and spaced from the first sensing unit by the corridor length); and a controller (40) configured to: receive a first signal from the first sensing representative of the first sensor detecting motion (see [0099], controller 40 receives signals from first sensor and second sensor to determine the average walking velocity (gait speed)); receive a second signal from the second sensor representative of the second sensor detecting motion (see [0099], controller 40 receives signals from first sensor and second sensor to determine the average walking velocity (gait speed)); and calculate a gait speed based at least in part on: the first signal; the second signal; and the testing distance (see [0099], controller 40 receives signals from first sensor and second sensor to determine the average walking velocity (gait speed), wherein the distance between the sensor beams is known or determined as described).
Alwan fails to teach a first initiation input configured to activate the first sensing unit; a second initiation input configured to activate the second sensing unit and spaced apart from the first initiation input by an initiation distance; and a controller configured to: initiate the first initiation input to activate the first sensing unit, and begin detecting motion; initiate the second initiation input to activate the second sensing unit, and begin detecting motion; and wherein the first sensing unit is configured to provide at least one of a visual or audible feedback when the first sensor detects motion; and wherein the second sensing unit is configured to provide at least one of a visual or audible feedback when the second sensor detects motion.
Ray teaches a system and method for collection and analysis of athletic and human performance (see Abstract) which includes a gait analysis system (see [0054]) comprising a first initiation input configured to cause the first motion sensing unit to begin detecting motion; and a controller configured to: initiate the first initiation input to activate the first sensing unit, and begin detecting motion (see [0079], processor waits to start detecting/receiving data until starting trigger via a sound sensor to detect the starting gun).
However, Ray also fails to teach a second initiation input configured to activate the second sensing unit and spaced apart from the first initiation input by an initiation distance; and a controller configured to: initiate the second initiation input to activate the second sensing unit, and begin detecting motion; and wherein the first sensing unit is configured to provide at least one of a visual or audible feedback when the first sensor detects motion; and wherein the second sensing unit is configured to provide at least one of a visual or audible feedback when the second sensor detects motion.
Hence the best prior art or record fails to teach the invention as set forth in independent claim 17 and the examiner can find no teachings for a gait speed monitoring system as claimed which specifically includes a second initiation input configured to cause the second motion sensing unit to begin detecting motion, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.

Claims 30, 33, 34, 36, and 38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 30, 33, 34, 36, and 38, Alwan in view of Ray represents the best art of record. However, Alwan in view of Ray fails to encompass all of the limitations of independent claim 30.
Regarding claim 30, Alwan teaches a method of calculating gait speed (see Fig. 1; see also Abstract; see also [0004], [0033], and [0099], gait monitoring system shown and described), comprising: initiate a first sensing unit comprising a first sensor to begin detecting motion (see [0099], beam breaks at beginning of corridor considered first motion sensing unit for detecting motion); initiate a second sensing unit comprising a second sensor to begin detecting motion (see [0099], beam breaks at end of corridor considered second motion sensing unit for detecting motion); wherein the first sensing unit is spaced apart from the second sensing unit by a testing distance (see [0099], beam breaks at end of corridor considered second motion sensing unit and spaced from the first sensing unit by the corridor length); direct a patient to traverse at least the testing distance (see [0099], patient walks through the beam breaks at end of corridor); receive a first signal from the first sensor representative of the first sensor detecting motion of the patient; receive a second signal from the second sensor representative of the second sensor detecting patient; and calculate a gait speed of the patient based at least in part on the first signal; the second signal; and the testing distance (see [0099], controller 40 receives signals from first sensor and second sensor to determine the average walking velocity (gait speed), wherein the distance between the sensor beams is known or determined as described).
Alwan fails to teach to initiate a first initiation input to activate a first sensing unit comprising a first sensor to begin detecting motion; initiate a second initiation input to activate a second sensing unit comprising a second sensor to begin detecting motion; wherein the first initiation input is spaced apart from the second initiation input by an initiation distance.
Ray teaches a system and method for collection and analysis of athletic and human performance (see Abstract) which includes a gait analysis system (see [0054]) comprising a first initiation input configured to cause the first motion sensing unit to begin detecting motion; and a controller configured to: initiate the first initiation input to activate the first sensing unit, and begin detecting motion (see [0079], processor waits to start detecting/receiving data until starting trigger via a sound sensor to detect the starting gun).
However, Ray also fails to teach to initiate a second initiation input to activate a second sensing unit comprising a second sensor to begin detecting motion; wherein the first initiation input is spaced apart from the second initiation input by an initiation distance.
Hence the best prior art or record fails to teach the invention as set forth in independent claim 30 and the examiner can find no teachings for a method of calculating gait speed as claimed which specifically includes to initiate a second initiation input configured to cause the second motion sensing unit to begin detecting motion, the second initiation input paced apart from the first initiation input by an initiation distance, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855